Citation Nr: 0831839	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-39 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus, type II.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1966 to May 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied entitlement to service connection for 
PTSD, hypertension, bilateral hearing loss and tinnitus.  The 
July 2007 rating decision also granted service connection for 
diabetes mellitus type II and assigned an initial 20 percent 
evaluation.  To the Board's knowledge, the veteran has not 
disagreed with that determination.  

In June 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy, and it is 
as likely as not that the veteran has PTSD as a result of 
stressors he experienced during service in the Republic of 
Vietnam.

2.  Hypertension was not first shown during service or within 
the first post-service year, and medical evidence of record 
does not show that the hypertension is of service origin, or 
that it is proximately due to or the result of the service-
connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD have been met.  38 U.S.C.A. § 1110 1154, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).

2.  The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in December 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Moreover, the Statement of the Case, issued in November 2007 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate the claims.  The veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise. 

At his Board hearing in June 2008, the veteran specifically 
testified that he understood the duty-to-assist requirements, 
and waived any defect in the timing or content of the notice 
provided to him.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for hypertension, 
claimed as secondary to the service-connected diabetes 
mellitus, and for PTSD based on stressors experienced during 
service in the Republic of Vietnam.

Service connection, generally, may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
hypertension to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  In order to prevail on the issue of entitlement to 
secondary service connection, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

PTSD

In addition to the general regulations regarding service 
connection, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with VA 
regulation 38 C.F.R. § 4.125(a), a link established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

Under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and 
the applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See also 
Hayes v. Brown, 5 Vet. App. 60 (1993).  The determination as 
to whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Board may not rely strictly on 
combat citations or the veteran's military occupational 
specialty (MOS) to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  

There are several precedent Court decisions that have 
expanded the understanding of what constitutes credible 
supporting evidence of a claimed stressor.  There is no need 
to verify every detail of a claimed stressor and the evidence 
of a stressor affecting a veteran's unit in service implied 
the veteran's involvement in those events.  Suozzi v. Brown, 
10 Vet. App. 307, 310-311 (1997).  It is error for the Board 
to require confirmation of a veteran's personal participation 
in stressors affecting his unit.  Sizemore v. Principi, 18 
Vet. App. 264, 270 (2004); Pentacost v. Principi, 16 Vet. 
App. 124, 128 (2002).  In Sizemore the Court held that a 
veteran could be considered to have engaged in combat even 
though his unit did not receive incoming enemy fire.

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The medical evidence of record indicates that the veteran has 
a diagnosis of PTSD based on his reported stressors in 
Vietnam.  For example, a VA mental health record from 
September 2006 shows that the veteran has PTSD as a result of 
his combat experiences in Vietnam.  Similarly, a June 2008 
private psychological evaluation report shows a diagnosis of 
PTSD.  To warrant service connection, however, the evidence 
must also show that either the veteran engaged in combat with 
the enemy, or if not, whether the veteran's claimed stressors 
are corroborated by the evidence of record.  

In addition to the diagnosis of PTSD, the September 2006 VA 
mental health report also noted that the veteran fired 
weapons in combat, was fired upon, including by snipers; his 
unit was ambushed and his barracks at a hotel in Saigon were 
attacked.  A private psychological evaluation noted that the 
veteran, among other things, received incoming fire from the 
enemy, saw American troops killed, and flew in aircraft over 
a combat zone.  At his personal hearing in June 2008, the 
veteran testified that he was attached to the 1st Signal 
Battalion, 1st Signal Corps during service in Vietnam.  He 
was housed in a converted St. George Hotel in the Cholan 
section of Saigon.  The veteran further testified that during 
the TET offensive in 1968, he received incoming fire and was 
actively engaged in firing his weapon during a raid on the 
converted St. George Hotel while he was housed there.  In 
hindsight, he believes the raid was targeted at the MP's, but 
at the time, he was unsure of what was going on and there was 
mass chaos.  

Although the veteran's service personnel records do not 
indicate that the veteran received any medals specifically 
denoting combat participation, the veteran has provided 
credible testimony as to his combat experiences.  He 
explained at his personal hearing that the raid on his 
"hotel" was an isolated incident that nobody expected, and 
he was essentially thrust into a combat situation without 
warning.  

The personal hearing testimony of the veteran, which the 
Board finds to be credible, illustrates his role in a combat 
incident in Saigon, during the first TET offensive, being 
fired upon, and being ordered to fire his weapon in response 
to the attack on his "hotel."  There is no reason to doubt 
the veteran's credibility that he was involved in incidents 
meeting the definition of being "engaged in combat with the 
enemy."  His reports of the events that took place during his 
service in Vietnam are consistent with the definition of 
being "engaged in combat with the enemy." 

In sum, based on the record as a whole, there is credible 
evidence that the veteran engaged in combat with the enemy as 
discussed above.  The veteran's testimony regarding claimed 
combat-related stressors is accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence is required.  

In light of the VA medical records showing a diagnosis of 
PTSD based on the veteran's claimed stressors, which are 
accepted as having occurred based on a finding that the 
veteran engaged in combat with the enemy, and in resolving 
all doubt in the veteran's favor, service connection for PTSD 
is warranted.  

Hypertension

The service medical records are negative for findings, 
complaints or diagnosis of hypertension.  Consistently high 
blood pressure readings were not shown during service, or 
within a year following discharge from service.  It is not 
disputed that the veteran's hypertension was not diagnosed 
until this decade.  

Post-service medical records show a diagnosis of 
hypertension.  At his personal hearing in June 2008, the 
veteran reported that he took medication to control his high 
blood pressure, but felt that the high blood pressure was 
related to his service-connected diabetes mellitus.  In 
contrast to that belief, however, the veteran testified that 
his hypertension was diagnosed before he developed diabetes.  

As the veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, his statements 
regarding causation or etiology are not competent for the 
purpose of a nexus opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the veteran is competent to 
report that he has high blood pressure readings, he does not 
have medical expertise to provide a competent opinion 
regarding the likely etiology of the hypertension.

At a VA examination in June 2007, the doctor specifically 
noted that the veteran's hypertension was "of the essential 
type" and not secondary to diabetes.  There is no medical 
opinion to the contrary.  Moreover, the veteran's 
hypertension and diabetes are shown to be well-controlled on 
medications, and the June 2007 examiner specifically noted 
that the hypertension (and diabetes) did not cause any major 
functional impairments and there was no affect on daily 
living.  

In sum, the medical evidence of record does not support the 
veteran's assertions regarding the etiology of the 
hypertension.  The preponderance of the evidence is against 
the claim of service connection for hypertension, both on a 
direct basis and a secondary basis; there is no doubt to be 
resolved; and service connection for hypertension is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for PTSD is granted.  

Service connection for hypertension is denied.  


REMAND

The veteran maintains that his hearing loss and tinnitus are 
related to noise exposure during service.  

Significantly, a letter dated in June 2000 from a private 
audiologist indicates that the veteran has a family history 
of hearing loss, and that the veteran suffered from a 
childhood history of ear infections.  Also, the examiner 
noted that the veteran had a "low frequency" hearing loss, 
and indicated that the presence of the low frequency hearing 
loss and constant tinnitus may suggest Meniere's disease if 
the senses of disorientation are ones of dizziness.  

In support of the veteran's claim is a June 2008 private 
audiological evaluation noting significant permanent hearing 
impairment in both ears, as well as longstanding high-pitched 
central tinnitus.  The examiner opined that it was more than 
likely that the veteran's hearing loss as well as his 
complaint of central tinnitus was acquired while he served in 
the Vietnam War.  The examiner did not provide any rationale 
whatsoever for this opinion, however, and he did not indicate 
that he reviewed the veteran's service medical records or 
post-service evidence of record, including the findings set 
forth in the June 2000 letter from another private physician.  

Similarly, a September 2006 memorandum from the veteran's 
private hearing aid dispenser indicated that the veteran had 
a moderate bilateral sensorineural hearing loss, "possibly 
caused by excessive noise exposure."  There is no rationale 
for this opinion, and moreover, a "possibility" does not 
equate to "as likely as not."  

Finally, a May 2007 VA audio examination report indicated 
that no reliable test results were obtained, and there was no 
agreement between pure tone averages and speech recognition 
thresholds in either ear.  As such, the VA examiner was 
unable to provide an opinion as to the likely etiology of the 
hearing loss and/or tinnitus.  

Based on foregoing medical evidence, it remains unclear as to 
whether the veteran's low frequency hearing loss and tinnitus 
are related to in-service noise exposure or whether they are 
related to family history, a childhood history of ear 
infections and/or the possibility of Meniere's disease, 
unrelated to noise exposure.  

The May 2007 VA examination was scheduled for the purpose of 
resolving the question of likely etiology, but no reliable 
data was obtained at that time.  The examiner did not state 
whether the problem was a one-time isolated incident, or 
whether it was not possible to ever get reliable testing of 
the veteran.  As such, the veteran should be afforded another 
VA examination to determine the current nature and likely 
etiology of the hearing loss and tinnitus.  



Accordingly, the case is REMANDED for the following action:

1.  With appropriate authorization from 
the veteran, obtain and associate with the 
claims file all private treatment records 
of the veteran pertinent to the claims of 
service connection for hearing loss and 
tinnitus on appeal that have not been 
previously secured.  Also obtain and 
associated with the claims file all VA 
records pertinent to the veteran's claim.

2.  Then, schedule the veteran for a VA 
examination to determine the current 
nature and the likely etiology of the 
claimed hearing loss and tinnitus.  All 
indicated tests must be conducted, 
including, but not limited to testing for 
the purposes of determining whether the 
veteran suffers from Meniere's disease.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner should 
elicit from the veteran and record a full 
clinical history referable to the claimed 
hearing loss and tinnitus.  Based on 
review of the case, including the noted 
childhood history of ear infections, 
family history of hearing loss, and the 
type of noise exposure to which the 
veteran was exposed during service and 
after service, the examiner should provide 
an opinion, with adequate rationale, as to 
whether the veteran's hearing loss and 
tinnitus are as likely as not related to 
noise exposure during service.  A complete 
rationale for any opinion expressed must 
be provided.  

3.  Readjudicate the veteran's claims for 
entitlement to service connection for 
hearing loss and tinnitus based on all of 
the evidence of record, including, but not 
limited to the additional evidence 
submitted directly to the Board, as well 
as any additional evidence submitted in 
response to this remand.  If any action 
taken is adverse to the veteran, he should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


